NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2010*
                                   Decided July 19, 2010

                                           Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 09-2744

SEAN L. HADLEY,                                     Appeal from the United States District
     Petitioner-Appellant,                          Court for the Northern District of Indiana,
                                                    South Bend Division.
       v.
                                                    No. 3:08cv449
EDWIN G. BUSS,
     Respondent-Appellee.                           Allen Sharp,
                                                    Judge.




                                         ORDER

        Former Indiana inmate Sean Hadley appeals from the denial of his petition for a
writ of habeas corpus under 28 U.S.C. § 2254, contesting the manner in which he was
sanctioned for refusing to participate in the state’s mandatory treatment program for sex
offenders. He argues that full participation in the treatment program violated his Fifth


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2)(C).
No. 09-2744                                                                             Page 2

Amendment right against compelled self-incrimination, and that the punishment for his
non-participation was in violation of the Ex Post Facto Clause. Hadley also asserts he was
denied due process at his disciplinary hearing. We affirm.

        Hadley received a 20-year prison sentence in 2000 after he pleaded guilty in Indiana
state court to two counts of sexual misconduct with a minor and one count of child
molestation. Hadley v. State, 2008 WL 2152244, at *1 (Ind. Ct. App. 2008) (unpublished). In
2001 Hadley initially petitioned the state court for post-conviction relief, urging that he be
allowed to withdraw his pleas. The trial court denied the petition, the appellate court
affirmed, and the Supreme Court of Indiana declined to grant review of the case. Id.

        During Hadley’s confinement, and while his post-conviction appeal was pending,
Hadley refused to participate in the Indiana Department of Corrections1 (“IDOC”)
treatment program for sex offenders, Sex Offender Management & Monitoring2 (“SOMM”).
An IDOC disciplinary hearing board found him guilty of violating the prison’s disciplinary
code and imposed a sanction by demoting him to a lower credit-earning class for his refusal
to participate in SOMM. Hadley appealed the board’s decision, first to the prison
superintendent and then to the final reviewing authority of the IDOC, but his appeals were
denied. Subsequently, he petitioned for a writ of habeas corpus in the district court and it
was also denied.

       Hadley was released from prison in January 2010 and is to remain on parole until
2019. On appeal, Hadley repeats the same arguments he has made since his disciplinary
hearing. His primary contention is that SOMM violated his Fifth Amendment privilege
against compelled self-incrimination. In Hadley’s view, the longer sentence he
received—due to his demotion in credit-earning class—for nonparticipation was
unconstitutional compulsion under McKune v. Lile, 536 U.S. 24 (2002). Moreover, he
contends that SOMM’s requirement that he admit to committing his sex offenses would
incriminate him, because those convictions were pending appellate review.




       1
         The Indiana Department of Corrections governs Indiana state prisons, including
the New Castle Correction Facility where Hadley was incarcerated. Under Indiana state
law, the IDOC is responsible for implementing all policies and procedures related to
Indiana state prisons.

       2
         The IDOC Sex Offender Management & Monitoring is a program designed to
rehabilitate incarcerated sex-offenders in order to minimize future threats to the public.
One requirement of SOMM is that offenders must take responsibility for their offenses.
No. 09-2744                                                                                  Page 3

        In McKune, five justices of the Supreme Court concluded that a rehabilitation
program for sex offenders in the prisons of the state of Kansas did not run afoul of the Fifth
Amendment, even though it required participants to admit committing their crimes and
curtailed prison privileges for those who refused to participate. Id. Under this view, Lile’s
loss of privileges for refusing to participate did not rise to the level of compulsion. Hadley
points out that Justice O’Connor concurred in the result but disagreed with the four-
member plurality on the standard for evaluating compulsion, id. at 48-49 (O’Connor, J.,
concurring in judgment), and suggested that if refusal to participate were penalized with a
longer term of incarceration—as in his case—the penalty would be unconstitutional
compulsion, id. at 52. But Hadley’s situation is distinct from McKune in at least one critical
respect: While the prisoner in McKune was convicted before a trial court, Hadley admitted
his guilt when he pleaded guilty before trial, and in doing so waived his privilege against
compelled self-incrimination. See Boykin v. Alabama, 395 U.S. 238, 243 (1969); see United
States v. Cranley, 350 F.3d 617, 620 (7th Cir. 2003).

       Furthermore, Hadley is in error when he states that his convictions were pending
appellate review when he refused to participate in SOMM; pending at the time was his
post-conviction petition, in which he sought to withdraw his guilty pleas. Hadley v. State,
2008 WL 2152244, at *2 (Ind. Ct. App. 2008) (unpublished). That post-conviction petition
addressed only the voluntariness of Hadley’s pleas, but not the merit of his convictions. See
United States v. Broce, 488 U.S. 563, 569 (1989); see also United States v. George, 403 F.3d 470,
472 (7th Cir. 2005).

         Hadley also maintains that Indiana Code § 35-50-6-5(a)(6)—the statute authorizing
deprivation of his credit time and demotion in credit-earning class for his refusal to
participate in SOMM—is an ex post facto law as it came into existence after his sex offenses.
But the Ex Post Facto Clause forbids laws that retroactively increase punishment for a
crime of conviction; it does not forbid or deal with prison discipline. See U.S. CONST. art. I,
§ 10, cl. 1; see also Cal. Dep’t of Corr. v. Morales, 514 U.S. 499, 504-06 (1995); Grennier v. Frank,
453 F.3d 442, 444 (7th Cir. 2006); Westefer v. Snyder, 422 F.3d 570, 576 (7th Cir. 2005). The
Indiana statute did not retroactively punish Hadley for the crime that resulted in his
imprisonment or confinement. The Indiana statute authorized Hadley’s prison sanction for
violating IDOC’s disciplinary code. See Gilbert v. Peters, 55 F. 3d 237, 239 (7th Cir. 1995).

       Hadley also contends that the IDOC disciplinary hearing board violated his right to
procedural due process, claiming that the board rushed to decision without considering his
constitutional arguments and evidence. But in the context of prison disciplinary hearings,
due process requires only that a prisoner receive written notice of the charges at least 24
hours in advance of the hearing; an opportunity to present testimony and evidence to a
No. 09-2744                                                                             Page 4

neutral decision-maker; and a written explanation supported by some evidence in the
record. See Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985); Wolff v.
McDonnell, 418 U.S. 539, 564-66 (1974); Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003). It
requires neither a minimum period of deliberation nor consideration of immaterial
evidence. See Pannell v. McBride, 306 F.3d 499, 503 (7th Cir. 2002). The hearing board
disciplinary report clearly lists the evidence Hadley offered as being considered and relied
upon in reaching its decision. Even if the hearing board did not consider Hadley’s
evidence, no due process violation occurred because Hadley’s evidence was immaterial to
the prison disciplinary hearing. His evidence—copies of McKune v. Lile, and paperwork
showing that his post-conviction petition was on appeal—had nothing to do with the
purpose of the hearing: to determine whether Hadley violated the prison disciplinary code.

       Hadley also raises two evidentiary arguments. He argues first that the district court
erred when it denied his motion to “amend the appendix” to his petition so that he could
introduce newly discovered evidence that similarly situated inmates—those who refused to
participate in SOMM on Fifth Amendment grounds and whose sex-offense convictions
were pending on appeal—had been found not guilty of violating the prison disciplinary
code or had even had their disciplinary charges dismissed. The trial court did permit
Hadley to attach any additional evidence to his reply brief, which he eventually did. We
see no abuse of discretion in its decision to deny the motion. Lyerla v. AMCO Ins. Co., 536
F.3d 684, 693 (7th Cir. 2008).

        Hadley lastly argues that the district court abused its discretion when it denied his
motion to amend his petition to request a court order that his parole be discharged in
February 2011. The new relief he sought was simply an offshoot of the relief he sought in
his original petition—an order that he be released from prison in February 2009—based on
his mistaken belief that his parole could not exceed two years. Hadley’s motion to amend
did not seek to make significant changes to the original petition; he did not want to amend
the facts or present new claims. Denying the motion was not an abuse of discretion.

       We AFFIRM.